DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the first channel crystalline orientation is different from the second channel orientation; a common bottom source and drain region for the first vertical transistor and the second vertical transistor; a common bottom spacer region for the first vertical transistor and the second vertical transistor; and a common top spacer region for the first vertical transistor and the second vertical transistor, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference Jakschik (USPGPUB DOCUMENT: 20110068375) discloses in Fig 3F an integrated semiconductor device comprising:
a substrate(310)[0066] comprising a first substrate region(left/right 310 regions) and a second substrate region(left/right 310 regions);

a second vertical transistor(352)[0093,0113] disposed on the substrate(310)[0066] in the second substrate region(left/right 310 regions), wherein the second vertical transistor(352)[0093,0113] is p-type field-effect vertical transistor (p-VFET) with a second channel crystalline orientation(Si(111))[0079,0093], wherein the first channel crystalline orientation(Si(100))[0112] is different from the second channel orientation;
but does not disclose the relationship of wherein the first channel crystalline orientation is different from the second channel orientation and a common bottom source and drain region for the first vertical transistor and the second vertical transistor; a common bottom spacer region for the first vertical transistor and the second vertical transistor; and a common top spacer region for the first vertical transistor and the second vertical transistor.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 9-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: the first fin channel comprising silicon having a (100) crystal orientation; the second fin channel comprising silicon having a (111) crystal orientation; a buffer layer positioned between the second fin channel and the substrate; an isolation layer positioned 
a first fin channel(351)[0091,0112] on a substrate(310)[0066], the first fin channel(351)[0091,0112] comprising silicon having a (100) crystal orientation (Si(100))[0112];a second fin channel (352)[0093,0113] over the substrate(310)[0066], the second fin channel (352)[0093,0113] comprising silicon having a (111) crystal orientation (Si(111))[0079,0093]; but does not disclose the relationship of the first fin channel comprising silicon having a (100) crystal orientation; the second fin channel comprising silicon having a (111) crystal orientation and a buffer layer positioned between the second fin channel and the substrate; an isolation layer positioned between the buffer layer and the substrate.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819